IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43416

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 518
                                                )
       Plaintiff-Respondent,                    )   Filed: May 4, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DENYSE LEE NIMMO,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Denyse Lee Nimmo was found guilty by jury of battery on a police officer with persistent
violator, Idaho Code §§ 18-915(3), 18-903(a), 19-2514. The district court imposed a unified ten-
year sentence, with one year determinate.1 Nimmo appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103


1
        The district court entered an amended judgment of conviction to one felony count to
correct that Nimmo was found guilty by jury verdict rather than entry of Guilty plea.
                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Nimmo’s judgment of conviction and sentence is affirmed.




                                                     2